Citation Nr: 0729938	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with radiculitis, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1954 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously remanded by the Board for further 
development in June 2004, July 2005, March 2006, and January 
2007.

In December 2005, the veteran appeared at a hearing before 
the undersigned at the RO.  


FINDING OF FACT

The veteran's chronic lumbosacral strain with radiculitis 
causes persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  It causes severe limitation of motion 
without specifically identified nerve involvement.



CONCLUSION OF LAW

The criteria for a 60 percent evaluation for chronic 
lumbosacral strain with radiculitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5293 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), 
Diagnostic Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In a July 2007 statement, the veteran wrote that he was 
seeking a 60 percent evaluation for his disability.  While a 
claimant is presumed to be seeking the maximum benefit 
available under law, he can choose to limit his appeal to 
lesser amount.  AB v. Brown, 6 Vet. App. 35 (1993).  In view 
of the decision granting a 60 percent evaluation, the claim 
is fully substantiated and there is no further need for VCAA 
notice or assistance. 

In any event VA did provide all required notice and 
assistance.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

June 2004, November 2004, March 2006, and June 2006 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence he was 
responsible for obtaining.  The June 2006 letter specifically 
requested that he veteran directly submit any evidence, lay 
or medical, that would support his claim.  

The June 2006 letter also provided notice on the rating and 
effective date elements of the claim.  

The timing deficiency with these notices was cured by re-
adjudication of the claim after the notices were provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Lumbar Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
23, 2002, under Diagnostic Code 5292, a 10 percent disability 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the old rating criteria, effective prior to September 
23, 2002, a 40 percent disability evaluation was assigned for 
severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months 	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 	20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months						40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					10
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In May 2001, the veteran requested an increased evaluation 
for his service-connected chronic lumbosacral strain with 
radiculitis.  

The veteran was afforded a VA examination in July 2001.  He 
reported that he noticed a slow progression of pain to the 
point that years ago it had started to radiate down to his 
right buttock and thigh.  There was no associated numbness, 
tingling, or weakness in the foot.  

The veteran had no history of bowel or bladder incontinence.  
He noted having five to six flare-ups over the last two or 
three years.  In between these episodes, he had a dull ache 
in the lower back, primarily in the right paralumbar region.  
He had been seen by orthopedics.  X-rays taken in November 
1999 revealed diffuse degenerative changes throughout the 
lumbar region, especially L3-4 with anterior osteophytes and 
a vacuum phenomenon in the L5-S1 disk space.  Posterior 
osteophytes were also seen throughout the lumbar spine with 
facet sclerosis.  

The veteran was noted to have been seen in the spring at the 
West Roxbury VAMC for severe right lower paralumbar buttock 
and thigh pain.  He also complained of some swelling over the 
medial aspect of his right knee which accompanied the back 
and leg pain.  The pain subsided over a week's time.  He 
reported that he had been taking Ibuprofen for this up until 
three days prior to the examination.  The pain had receded to 
just a left paralumbar discomfort.  He noted morning 
stiffness and stated that he was quite impaired in his daily 
activities because of fear of aggravating his back.  

Even the slightest movement such as twisting could cause a 
flare-up problem.  He reported that sitting greater than 20 
minutes increased his discomfort as did sudden turning.  The 
veteran stated he was only able to walk about three to four 
blocks without having back pain. The examiner indicated that 
there were no associated symptoms of radiculopathy such as 
tingling or motor weakness.  He did not wear a brace.  The 
veteran had never been a heavy laborer and did not do any 
heavy lifting out of fear of aggravating his back symptoms.  

Physical examination revealed no evidence of antalgic gait or 
foot drop.  Heel-toe gait was normal.  Squat was also normal.  
Examination of the lumbar spine revealed some flattening of 
the spine but no percussion tenderness.  Forward flexion was 
limited to 70 degrees, largely because of apprehension or 
fear of injuring his back.  Extension was to 30 degrees with 
some hesitancy, while rotation was to 45 degrees, 
bilaterally, with no pain.  

Seated straight leg rasing was negative for back pain or 
radiating supine discomfort.  The veteran was able to 
straight leg raise to 70 degrees on the left and to 45 
degrees on the right before experiencing discomfort over the 
right paralumbar region.  On percussion, the veteran had some 
spasm and tightness in the right paralumbar area over the L5 
facet, but not over the spinous process.  Deep tendon 
reflexes for the knees and ankles were 5/5.  

The veteran had poor abdominal tone and a negative Patrick's 
test, bilaterally.  A diagnosis of moderately severe 
degenerative disc disease of the lumbar spine with associated 
posterior element arthrosis and a history of right sciatica, 
with very tight hamstrings, was rendered.  

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that at the time of a May 2001 visit, 
the veteran reported having more frequent flaring of his back 
pain and increasing radiation down the posterior aspect of 
his right thigh to his knee.  The veteran denied having bowel 
incontinence or urinary retention and there was no numbness, 
weakness, or sensory deficits.  

Physical examination revealed 5/5 strength in the lower 
extremities.  Sensation was intact to light touch throughout.  
Low back pain was present on the right at 30 degrees of 
straight leg raising.  There was no radiation with crossover 
straight leg raising.  There was also no point tenderness to 
palpation.  Reflexes were 2+ at the knees.  Ankle jerks were 
absent, bilaterally, and the toes were downgoing, 
bilaterally.  

It was the examiner's impression that the veteran had an 
acute exacerbation of a chronic back injury without clear 
precipitant.  There was no indication of 
myelopathy/radiculopathy on examination.  Negative straight 
leg raising suggested musculoskeletal low back strain rather 
than nerve compression, especially given the absence of focal 
neurological deficits.  

In conjunction with a Board remand, the veteran was afforded 
an additional VA examination in December 2004.  At the time 
of the examination, the veteran reported having chronic low 
back pain.  The veteran stated that his low back pain 
continued on and off and the intensity of his pain was 5/10.  
His pain radiated to his right buttock.  The veteran noted 
that his pain would become worse during bending.  He was able 
to walk without a cane or crutches or other assistive 
devices.  He did not use a back brace.  

The veteran denied bowel or bladder incontinence.  Physical 
examination revealed forward flexion from 0 to 30 degrees.  
Extension was from 0 to 20 degrees.  Left lateral flexion was 
from 0 to 10 degrees while right lateral flexion was from 0 
to 15 degrees.  Left lateral rotation was from 0 to 20 
degrees while right lateral rotation was from 0 to 15 
degrees.  These movements were performed two times.  
Limitation of motion in all planes was due to pain.  Strength 
testing revealed 5/5 strength for the hip flexors, quads, 
tibial anterior, and gastroc, bilaterally.  Sensory 
examination for pin and touch was present and normal in both 
legs.  Deep tendon reflexes for the knees and ankles were 1+ 
and symmetric.  A diagnosis of chronic low back pain which 
was getting worse over the years more likely than not due to 
lumbar spine stenosis, was rendered.  

A February 2005 addendum again noted that the veteran's 
chronic low back pain was more likely than not due to low 
back strain and lumbar spine stenosis.  

At the time of his December 2005 hearing, the veteran 
reported having had a severe incapacitating episode with his 
back in November 2005.  He stated that he was bedridden for 
approximately four days and that he did not want to take a 
chance leaving the house for a few more days.  The veteran 
reported that his back was currently aching and that when it 
turned into an episode it ached down the back of his thigh to 
his knee.  He stated that he could not lean over the sink, 
pick up his grandchildren, lift things, or sit in front of a 
computer for prolonged periods of time.  He also reported 
that he could not stand for prolonged periods of time as this 
triggered a pain exacerbation.  

The pain would then run down his buttocks.  The veteran also 
reported having occasional bladder problems.  He stated that 
he had incapacitating episodes which varied in length up to 
six or seven times per year.  The veteran testified that 
while doctors had prescribed bed rest in the past, they had 
not recently done so.  He testified that things had become 
worse since the last examination.  

In March 2006, the Board remanded this matter for further 
development.  In accordance with the Board remand, the 
veteran was afforded a VA examination in April 2006.  

At the time of the April 2006 VA examination, the veteran 
reported that he had been having six to seven incapacitating 
episodes per year since 1999.  Each of these episodes started 
out as 10/10 pain in his low back with radiation into his 
buttocks and down his right thigh.  He had only had two to 
three episodes where the pain radiated below his knee.  

The veteran reported that when he had these episodes he would 
take Motrin and go to bed.  He stated that usually after the 
third or fourth day the pain would taper down to 3 to 5 out 
of 10, when he was able to get out of bed, and then to 1 or 2 
where he would be able to leave the house.  The veteran had 
no specific numbness.  He reported occasionally losing 
control of his right knee but he had no bladder or bowel 
complaints or erectile dysfunction.  The veteran did not use 
a cane or back brace.  

Physical examination revealed a normal lordosis.  The veteran 
could only forward flex to 20 degrees, with great hesitancy.  
He could also only extend to 10 degrees.  Flexion was only to 
10 degrees and the veteran had left and right rotation to 
less than 10 degrees.  All the above motions were repeated 
several times with no change in motion except that forward 
flexion was reduced to barely 5 degrees.  Through all 
motions, the veteran reported that he felt pain with 
movement.  Straight leg rasing was positive at 45 degrees 
with posterior thigh and buttock pain.  Lasegue's test was 
negative, bilaterally.  

Neurologic examination revealed that deep tendon reflexes 
were +1 and symmetric at the knee and +/- and symmetric at 
the ankles.  Abdominal reflexes were present and plantar 
reflexes were equivocal to downgoing.  Motor was intact to 
hand tests and there was good cogwheel rigidity, particularly 
in the extensor hallicus longus, bilaterally.  The tibialis 
anterior, triceps surae, and knee extensors, were all at 
least in the 4+/5 range and symmetric.  Sensory was intact to 
pin and light touch.  It was the examiner's assessment that 
the veteran had chronic muscular low back pain.  The examiner 
stated that the veteran very clearly had severe low back 
pain, both episodic and because of fear of low back pain even 
when he was not in an episode of low back pain, and his back 
was extraordinarily reduced in mobility.  It was not 
ankylosed.  

Outpatient treatment records obtained in conjunction with the 
Board remand reveal that at the time of an August 2005 visit, 
the veteran reported having chronic low back pain.  At the 
time of a March 2006 outpatient visit, the veteran stated 
that he continued to have regular flares of low back pain 
which were increasing in frequency.  

In January 2007, the Board again remanded this matter for 
further development.  The Board noted that in its March 2006 
remand, the requested development included a VA examination 
and opinion.  As part of the opinion, the examiner was 
requested to note all neurologic findings, and to 
specifically note whether the disability was manifested by 
neuralgia, neuritis, of partial or complete paralysis of any 
nerve.  The examiner was to specify the nerves involved and 
to express an opinion as to the severity of the neuritis, 
neuralgia or paralysis. 

The Board observed that the veteran was afforded a VA 
examination in April 2006, but there were no reported 
findings as to whether the disability was manifested by 
neuralgia, neuritis, or partial or complete paralysis of any 
nerve.  The Board indicated that it was obligated to ensure 
that the RO complied with its directives.  As a result, the 
Board remanded this matter and requested that the file be 
returned to the examiner who conducted the April 2006 
examination.  The examiner was requested to specifically note 
whether the service-connected back disability was manifested 
by neuralgia, neuritis, of partial or complete paralysis of 
any nerve and to specify the nerves involved and express an 
opinion as to the severity of the neuritis, neuralgia, or 
paralysis.

In March 2007, the veteran was afforded a VA examination by 
the examiner who had previously performed the April 2006 
examination.  The examiner noted that the veteran reported 
that his episodes of low back pain with radiation into his 
right lower extremity had increased in frequency in the sense 
that at least once a week he would have a mini episode that 
would last 1/2 day.  The veteran would take 600 milligrams of 
Ibuprofen three times per day when he began to have an 
episode of back pain.  He stated that when his back pain 
occurred it felt like someone had tied a knot in a ligament.  

The veteran reported that when this occurred he was usually 
wiped out for that day and the day after that.  He noted that 
the back pain was almost always at a 4.  The veteran 
indicated that the pain was not only in his low back but that 
it went to the back of his thigh to around his knee level on 
the right side.  He stated that his left leg was his 
"support leg".  

Physical examination revealed that the veteran walked with a 
slow but symmetric gait.  He had a normal lordosis.  The 
veteran could forward flex to 30 degrees on the first effort 
but only to 15 degrees on the third effort.  He could extend 
to 15 degrees initially but only to 5 degrees on the third 
time.  Tilting to the right and left was to 10 degrees and 
rotation was essentially nil.  All motions were accompanied 
by demonstration of increasing discomfort.  

Straight leg raising was positive bilaterally at 30 degrees 
on both sides.  At that point, there was increasing low back 
pain as well as hamstring spasm.  Lasegue's test was 
negative, bilaterally.  

Neurological examination revealed that deep tendon reflexes 
were 1+ with reinforcement at the knees and symmetric.  They 
were absent at the ankles even with reinforcement.  Plantar 
reflexes were downgoing.  Motor strength was equivocal in all 
muscle groups on both sides.  To hand tests, the extensor 
hallicus longus on the left was probably in the 4/5 range 
with cogwheel rigidity.  On the right, it was at least 3+/5 
and with distraction it became 4/5.  Tibialis interior 
bilaterally was 4/5 while triceps surae was 4/5 with hand 
test and 5/5 with body test.  Quadriceps femoris on the left 
was 4+/5 and 4-/5 on the right.  Sensation was bilaterally 
reduced due to pain, although the pain was felt in the first 
dorsal webspace (L5) and along the lateral border of the foot 
(S1) as well as in the groin distal to the inguinal ligament.  
Light touch was felt throughout the lower extremities and was 
symmetric.  Vibration was also felt throughout the lower 
extremities and was symmetric.  It was the examiner's 
assessment that the veteran had mechanical low back pain.

The examiner opined that all of the veteran's low back pain, 
of which he had a great deal, was of a purely mechanical 
nature, and that the pain to his right thigh was more easily 
attributable to osteoarthritic changes in the lumbar spine, 
both the intervertebral osteoarthritic changes as well as the 
posterior element facet osteoarthritic changes, rather than 
any specific neurologic involvement that involved pressure on 
a specific nerve root.  

Analysis

The veteran has been shown to have persistent symptoms 
inasmuch as he has reported continuous symptoms and symptoms 
have been identified during treatment and examinations.  
Symptoms compatible with sciatic neuropathy has also been 
shown inasmuch as examiners have identified absent ankle 
jerk.  Although the most recent examiner seems to have found 
that the abnormalities were not attributable to a specific 
nerve root, the symptoms closely approximate the criteria for 
a 60 percent rating under the oldest version of Diagnostic 
Code 5293 applicable to this appeal.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, 60 percent is the maximum rating for 
intervertebral disc disease.

While the range of motion reported for the veteran's lumbar 
spine would warrant a finding of severe limitation of motion 
under Diagnostic Code 5292, it would still not result in an 
overall evaluation in excess of 60 percent as no specific 
nerve impairment was identifiable on the most recent 
examination and other neurologic symptoms, such as loss of 
bladder control have been consistently denied.  Hence the 40 
percent rating could not be combined with a separate 
neurologic rating to bring the combined rating beyond the 60 
percent rating assigned in this decision.

The same analysis applies to the criteria in effect 
subsequent to September 23, 2003, the veteran meets the 
criteria for a 40 percent rating on the basis of flexion 
limited to 30 degrees or less.  There has been no 
demonstration of unfavorable ankylosis of the entire spine, 
as the veteran has been consistently shown to have remaining 
motion in the spine.  As just discussed, a separate rating 
for neurologic impairment is not warranted due to the absence 
of any ratable neurologic impairment.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this regard, the veteran's back disability has not 
required any recent periods of hospitalization.  Moreover, 
there has been no demonstration or allegation that the 
veteran's low back disorder caused interference with his 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

A 60 percent evaluation for chronic lumbosacral strain with 
radiculitis is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


